DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title has been amended as follows: 
INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM FOR CHANGEABLY DISPLAYING A SETTING VALUE OF A SPECIFIC SETTING ITEM SET TO NON-DISPLAY

Reasons for Allowance
3.	Claims 1-17 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17, Suzuki Hidemi (JP, 2010-201814, Information Disclosure Statement (IDS)) teaches an information processing apparatus (An image forming apparatus 100, Figure 2) comprising: a controller (Display Control unit 21, 
	Shibata et al. (US 2017/0272592) teaches the controller performs control to changeably display a setting value of the specific setting item (i.e., one of the multiple display components corresponding to the modified setting values is configured as non-displayed; paragraph 122).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein a function controlled by the one or more other setting items for changeably displaying a setting value of a specific setting item set to non-display.

Regarding claims 2-16, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hayakawa (US 2015/0077777) discloses the user sets setting items for the non-display mode on a setting screen.
	Nakazawa et al. (US 2017/0163826) discloses non-display is set to the setting item "staple" and the setting item "punch", the priority-order determining unit 1260 excludes "staple" and "punch" from a subject of prioritization.
	Saito (US 2006/0224780) discloses a valid indication (an ordinary display), a void indication (a Disable display of the control items at all times so that the control items cannot be operated), and a non-display (a Hide display) can be designated.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675